DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received August 5, 2021:
Claims 1-17 are pending. The previous disclosure objections are withdrawn in light of the amendment.
The previous 112 rejection has been withdrawn in light of the amendment.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment. Upon further consideration, a new rejection has been made in light of the newly added claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Muniz (US 2013/0071717) in view of Asai et al. (US 2011/0206948).
Regarding Claim 1, Muniz teaches a battery in a cell assembly housing (Para. [0012], lines 1-2) wherein the cell assembly (i.e. battery assembly) (Fig. 2, #200), includes cells (Fig. 2, #206a-206e) (i.e. a plurality of batteries), wherein cells #206a, 206c, 206e are a plurality of first batteries and cells #206b, #206d are a plurality of second batteries that are alternately stacked (Fig. 2), a thermal conductor bus (i.e. 
Muniz does not teach the prismatic structure as described by the instant claim.
However, Asai et al. teaches each of the plurality of the battery cells (Fig. 1, #1) have two main side surfaces perpendicular to the stacking direction of the plurality of cells (the surfaces where the cells are connected to each other) and two side surfaces located on an edge in a direction perpendicular to the stacking direction, parallel to the stacking direction (the side of the cells wherein the binding bar #5 is connected) and wherein the binding bar (Fig 1, #5) (i.e. a thermally-conductive member) is located on the side surfaces of the cells.
The combination of the prismatic structure as taught by Asai et al., with Muniz would yield the predictable result of a battery assembly with a plurality of first and second batteries with thermal conductors capable of drawing heat from the cells.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine of the prismatic structure as taught by Asai et al., with Muniz, as the combination would yield the predictable result of a battery 
Additionally the two thermal buses of Muniz are located on each side of the cell assembly (i.e. a side surface, not a main surface) (Para. [0005]) and each thermal conductor bus (i.e. thermally-conductive member) makes contact with cells house in the assembly (i.e. the first and the second component contacts one of the two side surfaces, albeit indirectly).
Muniz does not teach the pair end plates to put the battery assembly between the end plates in the stacking direction of the batteries wherein the thermally-conductive member is a binding bar that is fixed to the pair of end plates to bind the batteries together.
However, Asai et al. teaches a power source apparatus (i.e. battery module)  (Abstract) including end-plates (Fig. 9, #4) disposed at both ends of the battery stack (i.e. a pair of end plates to put the battery assembly between the end plates in the stacking direction of the batteries) connected together by binding bars at the side (Note: the binding bars of Asai et al. are in the same position as the thermally-conductive members of Muniz), wherein the arrangement holds the battery stack between the end-plates (i.e. wherein the thermally-conductive member is a binding bar that is fixed to the pair of end plates to bind the batteries together) (Para. [0052 and 0064]).
 the battery module of Muniz to incorporate the teaching of the pair of end plates and binding bars associated therewith of Asai et al., therewith to provide proper binding. Therefore it would have been obvious invention to have modified the battery module of Muniz to include the teaching of the pair of end plates and binding bars at the side to Muniz (whose thermally-conductive members are placed on the side) in order to properly hold cells together (Para. [0052] and Para. [0064], lines 1-3). The binding of Asai et al. is applied to the thermally-conductive structure of Muniz (since they are placed in the same positions regarding the battery stack) and thus would render the claim obvious. The modification of Muniz with Asai et al. would provide portions of the first and second thermal conductor bus (Fig. 2, #208a, #208b) (i.e. portions of the first and second component) between the end plates that do not overlap the plurality of first and the plurality of second batteries when seen in the stacking direction.

Annotated Muniz Fig. 2

    PNG
    media_image1.png
    664
    1060
    media_image1.png
    Greyscale

Regarding Claim 2, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 1 as explained above.
Muniz teaches a thermal conductor bus (i.e. thermally-conductive member) (Fig. 2, #208) including a first thermal conductor bus (i.e. first component) (Fig. 2, #208a) and a second thermal conductor bus (i.e. a second component) (Fig. 2, #208b) disposed along a stacking direction of the cells wherein the each thermal conductor bus (i.e. thermally-conductive member) makes contact with cells housed in the cell assembly (i.e. the first component is in contact with the first batteries, and the second component is in contact with the second batteries).
Regarding Claim 4, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 1 as explained above.

Regarding Claim 6, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 2 as explained above.
	Muniz further teaches a thermal insulator (i.e. a low thermally-conductive material member that is lower in thermal conductivity than the thermally-conductive member) (Fig. 2, #210) interposed between the cell and thermal conductor bus (i.e. between the first component and each of the second batteries and between the second component and each of the first batteries) (Col. 3, lines 53-61 and Fig. 2).
Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Muniz (US 2013/0071717) in view of Asai et al. (US 2011/0206948) as applied to claim 1 above, and further in view of Fujii et al. (US 2014/0220391)
Regarding Claim 3, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 1 as explained above.
Muniz does not teach the thermally-conductive member is a cooling plate that is configured to cool the battery assembly.
However, Fujii et al. teaches a battery module with cooling plates (i.e. a thermally-conductive member is a cooling plate that is configured to cool the battery assembly) (Fig. 9, #61 and Para. [0089]) with a first and second component disposed along a stacking direction (see Annotated Fig. below) (i.e. a second thermally-
The combination of the cooling plates as taught by Fujii et al., with the battery module of Muniz would yield the predictable result of providing cooling to a battery stack.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the cooling plates as taught by Fujii et al., with the battery module of Muniz, as the combination would yield the predictable result of providing cooling to a battery stack.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Also, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Muniz to incorporate the teaching of the cooling plates of Fujii et al. (which has a 2-piece structure and placement on the bottom), as providing the 2-piece cooling plate structure at the bottom surface of the battery stack of Muniz would provide cooling wherein the heat dissipation characteristics are improved and the power source apparatus becomes capable of stable operation at high power output (Para. [0089]). 
Annotated Fujii Fig. 9

    PNG
    media_image2.png
    285
    799
    media_image2.png
    Greyscale

Regarding Claim 5, Muniz as modified by Asai et al. and Fujii et al. teaches all of the elements of the invention in claim 3 as explained above.
Fujii et al. further teaches the first and second component of Fujii et al. have respective individual internal cooling pipes that circulate coolant (i.e. flow paths for a refrigerant) (Fig. 9 and Para. [0089]). The claim language of the instant claim recites the first component and the second component of the cooling plate have respective individual flow paths, which is present in Fujii as the plates are not integral and do not share the individual flow paths in the individual plate. The claim language of the instant claim does not preclude sharing a coolant source. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111.

Regarding Claim 7, Muniz as modified by Asai et al. and Fujii et al. teaches all of the elements of the invention in claim 3 as explained above.
Muniz further teaches a thermal insulator (i.e. a low thermally-conductive material member that is lower in thermal conductivity than the thermally-conductive member) (Fig. 2, #210) interposed between the cell and thermal conductor bus (i.e. between the first component and each of the second batteries and between the second component and each of the first batteries) (Col. 3, lines 53-61 and Fig. 2).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Muniz (US 2013/0071717) in view of Asai et al. (US 2011/0206948) as applied to claim 8 above, and further in view of Fuhr et al. (US 2012/0003522) .
Regarding Claim 8, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 1 as explained above.
Muniz and Asai et al. do not teach first and second projections on the first component.
However, Fuhr et al. teaches a thermal plate (Fig. 13, #162) along the sides of the plurality wherein thermal plate includes projections (Fig. 13, #164) on each of the thermal plates (i.e. a plurality of first projections and a plurality of second projections) (Para. [0059]) contacting side surfaces (albeit indirectly) (i.e. the first and second projections contacting with one of the two side surfaces of each of the plurality of the first batteries)
 Muniz to incorporate the teaching of the projections of Fuhr et al., as the projections would provide additional heat removing capabilities (Para. [0054]). Additionally, the combination of the projections as taught by Fuhr et al., with the first component of Muniz would yield the predictable result of having suitable thermal conductivity to allow heat to be transferred from the cells (Para. [0049]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the projections as taught by Fuhr et al., with the first component of Muniz, as the combination would yield the predictable result of having suitable thermal conductivity to allow heat to be transferred from the cells (Para. [0049]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).LOL
Regarding Claim 9, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 8 as explained above.
Fuhr et al. teaches the distal surfaces of the first and second projections are smaller than that of each of the side surfaces of each of plurality of batteries (See Fig. 13) (Para. [0048]). See the rejection to claim 8 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example Fuhr et al. cited herein.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2014/0220391) in view of Asai et al. (US 2011/0206948) and Muniz (US 2013/0071717) .
Regarding Claim 10, Fujii et al. teaches a power source apparatus (i.e. battery module) a battery stack (Fig. 3, #5) having a plurality of battery cells, alternately stacked (Para [0045]) (i.e. a battery assembly having a plurality of first batteries and a plurality of second batteries alternately stacked) having two main surface perpendicular to a staking direction, and two side surfaces located on an edge in a direction perpendicular to the stacking direction and the two side surfaces of each parallel to the stacking direction of the plurality of first and second batteries (the top and bottom side surfaces); a thermally conductive cooling plate (Fig. 3, #61) (i.e. a thermally-conductive member wherein the thermally-conductive member is a cooling plate) including a first and second component that are disposed along the stacking direction of the plurality of first and second batteries (See Annotated Muniz Figure 9 below), the thermally-conductive member (cooling plate) supporting the battery assembly (see Fig. 3, #61), a pair of end plates (Fig. 3, #3) wherein the battery assembly is placed between the pair of end plates in the stacking direction and a binding piece (Fig. 3, #4) fixed to the pair of end plates to bind the plurality of first batteries and second batteries together (Para. [0045]), the first and second components contacting one of the two side surfaces (in this case, the bottom side surface) of each of the plurality of batteries and the portions of the first component and the second component between the end plates in the stacking direction do not overlap the plurality of first and the plurality of second batteries. 
Fujii et al. does not teach the binding piece is binding bar.

The substitution of the binding bar as taught by Asai et al., for the binding piece of  Fujii et al. would achieve the predictable result of providing a binding member disposed on each side of the battery stack connected to end plates holding the battery stack (See Asai – Para. [0052] and Fujii – Para. [0055]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute of the binding bar as taught by Asai et al., for the binding piece of  Fujii et al., as the substitution would achieve the predictable result of providing a binding member disposed on each side of the battery stack connected to end plates holding the battery stack (See Asai – Para. [0052] and Fujii – Para. [0055]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Fujii et al. as modified by Asai et al. does not teach wherein the first component has a heat resistance of the second batteries higher than to the first batteries, and the second component has a heat resistance to the first batteries to the first batteries higher than to the second batteries. 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii et al. to incorporate the teaching of a first component of a thermally conductive member directly contacting a plurality of first batteries, a second component of a thermally conductive member  directly contacting a plurality of second batteries with a thermal insulator between the first component and each of the second batteries and between the second component and each of the first batteries as taught by Muniz as the structure helps keep higher temperatures away from cells immediately adjacent to other cells and prevents heat generated at a cell from dissipating to nearby cells (Para. [0019-0020]). Incorporating the structure as taught by Muniz with Fujii et al. would provide a first component having 
	
	Annotated Muniz Fig. 9

    PNG
    media_image2.png
    285
    799
    media_image2.png
    Greyscale

Regarding Claim 11, Fujii et al. as modified by Asai et al. and Muniz teaches all of the elements of the current invention in Claim 10 as explained above.
Fujii et al. further teaches the cooling plates (i.e. a thermally-conductive member is a cooling plate that is configured to cool the battery assembly) (Fig. 9, #61 and Para. [0089]) with a first and second component disposed along a stacking direction (see Annotated Fig. above) (i.e. a second thermally-conductive member is a cooling plate wherein the first component in combination with Muniz would contact the first batteries, and the second component would contact the second batteries).
Regarding Claim 12, Fujii et al. as modified by Asai et al. and Muniz teaches all of the elements of the current invention in Claim 10 as explained above.
Fujii et al. further teaches the first and second component of Fujii et al. have respective individual internal cooling pipes that circulate coolant (i.e. flow paths for a refrigerant) (Fig. 9 and Para. [0089]). The claim language of the instant claim recites the first component and the second component of the cooling plate have respective individual flow paths, which is present in Fujii as the plates are not integral and do not share the individual flow paths in the individual plate. The claim language of the instant claim does not preclude sharing a coolant source. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111.
Regarding Claim 13, Fujii et al. as modified by Asai et al. and Muniz teaches all of the elements of the current invention in Claim 10 as explained above.
Muniz further teaches a thermal insulator (i.e. a low thermally-conductive material member that is lower in thermal conductivity than the thermally-conductive member) (Fig. 2, #210) interposed between the cell and thermal conductor bus (i.e. between the first component and each of the second batteries and between the second component and each of the first batteries) (Col. 3, lines 53-61 and Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii et al. to incorporate the 
Regarding Claim 14, Fujii et al. as modified by Asai et al. and Muniz teaches all of the elements of the current invention in Claim 10 as explained above.
Muniz teaches a battery in a cell assembly housing (Para. [0012], lines 1-2) wherein the cell assembly (i.e. battery assembly) (Fig. 2, #200), includes cells (Fig. 2, #206a-206e) (i.e. a plurality of batteries), wherein cells #206a, 206c, 206e are a plurality of first batteries and cells #206b, #206d are a plurality of second batteries that are alternately stacked (Fig. 2), a thermal conductor bus (i.e. thermally-conductive member) (Fig. 2, #208), including a first thermal conductor bus (i.e. first component) (Fig. 2, #208b) and a second thermal conductor bus (i.e. a second component) (Fig. 2, #208a) disposed along a stacking direction of the cells wherein the first thermal conductor bus makes direct contact the first batteries and the second thermal conductor bus makes direct contact with the second batteries (i.e. each of the plurality of first and second batteries is in contact with either one of the first component and the second component, but not both).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii et al. to incorporate the teaching of a first component of a thermally conductive member directly contacting a plurality of first batteries, a second component of a thermally conductive member  directly contacting a plurality of second batteries but not both as taught by Muniz as the .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2014/0220391) in view of Asai et al. (US 2011/0206948) and Muniz (US 2013/0071717) as applied to claim 10 above, and further in view of Yoshioka et al. (US 2014/0120400).
Regarding Claim 15 and 16, Fujii et al. as modified by Asai et al. and Muniz teaches all of the elements of the current invention in Claim 10 as explained above.
Fuji et al. as modified by Asai et al. and Muniz does not teach each of the first component and second component has a plurality of depressions and a plurality of projections on a top surface of the first component and the second component on which the battery assembly is placed.
However, Yoshioka et al. teaches a battery assembly comprising a spacer for providing cooling passage (i.e. a cooling plate) (Fig. 2, #4) comprising recesses (Fig. 2, #28) (i.e. depressions) and projections (Fig. 2, #29) wherein the projections are in contact with the unit cell (Para. [0058]) (i.e. on a surface of the cooling plate on which the battery assembly is placed) wherein the plurality of recesses and projections are arrayed at regular intervals (See Fig. 2). 
The combination of the projections and recesses as taught by Yoshioka et al., with Fujii et al. as modified by Asai and Muniz would yield the predictable result of providing a structure forming cooling passages (Para. [0017]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was . 
Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 17, Muniz as modified by Asai et al. and Fujii et al. teaches all of the elements of claim 3 as explained above. Fujii et al. teaches the cooling plates (i.e. a second thermally-conductive member) (Fig. 9, #61 and Para. [0089]) with a first and second component disposed along a stacking direction (i.e. a second thermally-conductive member is a cooling plate wherein the first component in combination with Muniz would contact the first batteries, and the second component would contact the second batteries). The modification of Fujii et al. with Muniz provides a first and second component of cooling plates disposed such that the first component is in contact with . 
Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive. 
Applicant states Examiner confirmed that amendments to claim 1 overcome the present 112 and 103 rejection. However, as recited in interview summary, Examiner confirmed the amendments to claim 1 would overcome only the 112 rejection. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant states Examiner indicated new claim 10 is patentable over the cited references. However, upon further consideration, a new grounds of rejection is presented the Office Action as necessitated by new claim 10. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729